     Case 3:19-cv-00048-LRH-WGC Document 1 Filed 01/31/19 Page 1 of 5




 1   Katherine F. Parks, Esq. - State Bar No. 6227
     Thorndal Armstrong Delk Balkenbush & Eisinger
 2
     6590 S. McCarran Blvd., Suite B
 3   Reno, Nevada 89509
     (775) 786-2882
 4   Attorneys for Defendants
     HOUSTON SPECIALTY INSURANCE COMPANY
 5
     AND ENGLE MARTIN & ASSOCIATES, LLC
 6
 7                               UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10    MARINA GARDENS — BDS, LLC, a
      Nevada Limited Liability Company; MARINA             CASE NO.
11    GARDENS — RAF, a Nevada Limited
12    Liability Company,
                                          Plaintiff,
13
      VS.                                                  NOTICE OF REMOVAL
14
15    HOUSTON SPECIALTY INSURANCE
      COMPANY, a Texas Corporation; ENGLE
16    MARTIN & ASSOCIATES, LLC, a Georgia
      Limited Liability Company; DOES 1-XXX;
17
      And ABC CORPORATIONS A-Z; inclusive,
18                                       Defendants.
19
20   To: THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEVADA AND T 1
           PLAINTIFFS, MARINA GARDENS — BDS, LLC AND MARINA GARDENS — RAF, AN i
21         THEIR COUNSEL OF RECORD, PATRICK R. LEVERTY, ESQ., LEVERTY & ASSOCIATE ■
           LAW CHTD
22
23          PLEASE TAKE NOTICE that on January 31, 2019, Defendants Houston Specialty

24   Insurance Company ("HSIC") and Engle Martin & Associates, LLC. ("ENGLE"),
25   contemporaneously, with the filing of this Notice, removed the above-referenced action from the
26
     Second Judicial District Court of the State of Nevada, in and for the County of Washoe, to this
27
     District Court of the United States, District of Nevada. The removal is based upon the following
28



                                                       1
     Case 3:19-cv-00048-LRH-WGC Document 1 Filed 01/31/19 Page 2 of 5



     grounds:
 1
 2   I.      INTRODUCTION

 3          This action is a civil action over which this Court has original jurisdiction under
 4
     provisions of 28 U.S.C. §1332, and one which may be removed to this Court pursuant to the
 5
     provisions of 28 U.S.C. §1441(b). Suit has been brought between citizens from different states
 6
     and the amount in controversy exceeds the sum of $75,000.00, exclusive of costs and interest.
 7
 8   II.    PROCESS, PLEADINGS AND ORDERS RECEIVED BY HOUSTON
            SPECIALTY INSURANCE COMPANY
 9
10          HSIC was served with the summons and complaint in this matter on January 2, 2019, a

11   copy of which is attached hereto as Exhibit "1." Engle was served with the summons and
12   complaint on January 22, 2019.
13
     III.   THE COURT HAS JURISDICTION UNDER 28 U.S.C. 41332
14
            A.      There is Diversity of Citizenship.
15
16          Per the allegations of the Complaint, Plaintiff Marina Gardens BDS, LLC, is a Nevada

17   limited liability company.
18          Per the allegations of the Complaint, Plaintiff Marina Gardens - RAF, is a Nevada
19
     limited liability company.
20
            Per the allegations of the Complaint, HSIC is a Texas corporation.
21
22          Per the allegations of the Complaint, Engle is an independent adjuster for insurance

23   companies licensed to perform services in the State of Nevada.
24
            B.     The Amount in Contrwersv Exceeds $75,000.00.
25
            The Complaint incorporates by reference a letter from May 7, 2018, in which Plaintiffs
26
27   demand in excess of $75,000.00 due and owing under the terms and conditions of a property

28   insurance policy for property damage resulting from a fire at the subject property. Based upon



                                                     2
     Case 3:19-cv-00048-LRH-WGC Document 1 Filed 01/31/19 Page 3 of 5



     this initial information, it appears that the amount in controversy exceeds that required to invok
 1
 2   the jurisdiction of this Court.

 3             IV.     REMOVAL IS TIMELY.
 4
               Plaintiffs filed their Complaint in the Second Judicial District Court on December 26,
 5
     2018. HSIC was served with the summons and complaint on January 2, 2019. Defendant Engle
 6
     Martin & Associates, LLC, a Georgia Limited Liability Company ("EMA"), was served on
 7
 8   January 22, 2019. EMA has confirmed that it will consent to removal. This Notice of Removal

 9   is timely pursuant to 28 U.S.C. §1446(b).
10
     V.        DEFENDANT HAS MET ALL OTHER REOUIREMENTS FOR REMOVAL.
11
               1. This Court has diversity jurisdiction over this matter pursuant to 28 U.S.C. §1332.
12
13   Removal is proper under 28 U.S.C. §1441.

14             2. HSIC attaches to this notice, copies of all papers and pleadings it has received in this
15   matter.
16
               3. HSIC has concurrently filed a copy of this Notice in the Second Judicial District Court
17
     in and for the County of Washoe.
18
19             4. HSIC has served a copy of this Notice upon counsel for Plaintiffs.

20             DATED this 315t day of January, 2019.
21
                                                     THORNDAL ARMSTRONG
22                                                   DELK BALKENBUSH & EISINGER

23                                                   By: // Katherine F. Parks, Esq. //
                                                        Katherine F. Parks, Esq.
24
                                                        State Bar No. 6227
25                                                      6590 S. McCarran Blvd., Suite B
                                                        Reno, Nevada 89509
26                                                      (775) 786-2882
27                                                      Attorneys for Defendants
                                                        HOUSTON SPECIALTY INSURANCE COMPANY
28                                                      AND ENGLE MARTIN & ASSOCIATES, LLC



                                                        3
     Case 3:19-cv-00048-LRH-WGC Document 1 Filed 01/31/19 Page 4 of 5




                                      CERTIFICATE OF SERVICE
 1
 2          Pursuant to FRCP 5(b), I certify that I am an employee of THORNDAL ARMSTRONG DELK

 3   BALKENBUSH & EISINGER, and      that on this date I caused the foregoing NOTICE OF
 4
     REMOVAL to be served on all parties to this action by:
 5
       ✓    placing an original or true copy thereof in a sealed, postage prepaid, envelope in the
 6          United States mail at Reno, Nevada.
 7
            United States District Court, District of Nevada CM/ ECF (Electronic Case Filing)
 8
            personal delivery
 9
10         facsimile (fax)

11          Federal Express/UPS or other overnight delivery
12
     fully addressed as follows:
13
                                        Patrick R. Levelly, Esq.
14                                LEVERTY & ASSOCIATES LAW CHTD.
                                           832 Willow Street
15
                                         Reno, Nevada 89502
16                                       Attorney for Plaintiffs
                             St
17          DATED this 31 day of January, 2019.
18
                                                    // Sam Baker
19                                                An employee of THORNDAL ARMSTRONG DELK
                                                  BALKENBUSH & EISINGER
20
21
22
23
24
25
26
27
28



                                                     4
     Case 3:19-cv-00048-LRH-WGC Document 1 Filed 01/31/19 Page 5 of 5




                                   INDEX OF EXHIBITS
 1
 2     EXHIBIT DESCRIPTION                                   NO. OF PAGES
      1        Complaint                                     13
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
